 Case 2:20-cv-02004-PSG-JEM Document 23-4 Filed 09/03/20 Page 1 of 2 Page ID #:209



1    Peter Borenstein (SBN 304266)
2    P.O. Box 885
     Culver City, CA 90232
3
     (213) 362-8740 (tel)
4    (877) 460-3681 (fax)
     peter@brnstn.org
5

6    Attorney for Plaintiff
7
     JOHN NJOROGE

8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOHN NJOROGE,                        Case No. 2:20-cv-02004 PSG (JEMx)
12

13                Plaintiff,
     vs.
14                                        [PROPOSED] ORDER GRANTING
15                                        PLAINTIFF’S MOTION FOR LEAVE
     CNO SERVICES, LLC,                   TO AMEND COMPLAINT
16
                  Defendant.
17                                        Date:               November 9, 2020
                                          Time:               1:30 pm
18
                                          Courtroom:          6A
19                                        Judge:              Hon. Philip S. Gutierrez.
20
                                          Action Filed:      January 28, 2020
21                                        Notice of Removal: February 28, 2020
22

23

24   \\
25   \\
26   \\
27

28



                        PROPORSED ORDER – NJOROGE V. CNO SERVICES, LLC
                                              1
 Case 2:20-cv-02004-PSG-JEM Document 23-4 Filed 09/03/20 Page 2 of 2 Page ID #:210



1          On November 9, 2020, counsel for the parties came before the Honorable
2    Philip S. Gutierrez in Department 6A in the United States District Court for the
3
     Central District of California. The Court, having reviewed the moving papers,
4
     orders as follows:
5
           1.     Plaintiff’s motion for leave to amend complaint is GRANTED.
6
           2.     The attached proposed First Amended Complaint is adopted as filed
7
                  as of the date of this order.
8
           3.     Moreover, because leave has been granted to join a nondiverse
9
                  defendant to this action, this action is hereby REMANDED to the
10
                  Superior Court of the State of California, County of Los Angeles,
11
                  pursuant to 28 U.S.C. 1447(e).
12

13
           IT IS SO ORDERED.

14

15

16   Dated:                                         By:________________________
17                                                        Hon. Philip S. Gutierrez
18                                                        U.S. District Court
19

20

21

22

23

24

25

26

27

28



                          PROPORSED ORDER – NJOROGE V. CNO SERVICES, LLC
                                                2
